DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 10/6/2021, in which: claims 1-6, 8, 10, 12, 14-15 are amended, claims 9, 11, 13 are previously presented, claim 7 is cancelled and claims 16-20 are new.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the pair of troughs, the width and length of each trough, an incubator, the light source, the refilling unit, the multilevel incubation shelf system and the climate controlled chamber must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 9 states “through it” which renders the claim indefinite as it is unclear what the term “it” is referring to. Applicant should amend to clearly and distinctly point out the limitations being claimed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 11-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Conway (US 1986501).

Regarding claims 1, 11-15, 18, Conway discloses a hatcher basket which is adapted to enclose newly hatched birds in an incubator and provide them with feed, preferably without the feed becoming contaminated with waste material from the newly hatched birds; the hatcher basket comprising: - a plurality of upstanding side walls (21, 22, 23, 24) and a bottom wall (18) attached to the bottom of the plurality of upstanding side walls (21, 22, 23, 24); among the plurality of upstanding side walls (21, 22, 23, 24) being one or more laterally-extending side walls (any of said sidewalls could be considered as laterally extending, 21, 21, 23, 24); each laterally-extending side wall (21, 22, 23, 24) having one or more, longitudinally-extending openings (38, 39) through it from an interior of the hatcher basket to an exterior of the hatcher 

Regarding claim 2, 17, 19, Conway discloses comprising a pair of the horizontal, laterally-extending, elongated troughs (40, 43) and a pair of laterally-extending walls (21, 22, 23, 24) and wherein the pair of the horizontal, laterally-extending, elongated troughs (40, 43) are on the pair of laterally-extending side walls (21, 22, 23, 24) on longitudinally opposite sides of the hatcher basket (Fig. 1).



Regarding claim 4, Conway discloses wherein the width of each horizontal, laterally-extending, elongated trough (40, 43) is significantly larger than an average cross-sectional height of the head of the newly hatched birds.

Regarding claim 5, Conway discloses wherein the bottom of each horizontal, laterally-extending, elongated trough (the bottom of elements 40, 43) is not significantly below the bottom of the laterally-extending side wall (the bottom of elements 21, 22, 23, 24), to which the horizontal, laterally-extending, elongated trough (40, 43) is attached (Figs. 3, 4).

Regarding claim 6, Conway discloses wherein the bottom of each horizontal, laterally-extending, elongated trough (the bottom of elements 40, 43) substantially coplanar with the bottom of the laterally-extending side wall (the bottom of elements 21, 22, 23, 24), to which the horizontal, laterally-extending, elongated trough (40, 43) is attached (Figs. 3, 4).

Regarding claim 8, Conway discloses an incubator for hatching of birds from eggs, comprising one or more hatchers according to claim 1 and a forced ventilation unit (wherein the holes elements 38, 39 provide a forced ventilation of the device) for guaranteeing suitable ventilation to maintain the temperature, humidity and oxygen levels for the eggs and hatched chicks.

Regarding claim 9, Conway discloses further comprising a rack (8, 9, 10, 11, 14, 15, 16, 17) for moving the one or more hatchers.

Regarding claim 16, Conway discloses comprising a light source (54).

Regarding claim 20, Conway discloses the setter and or/hatcher (Fig. 1) each provide the eggs with controlled air flow (through the holes) and temperature (the air flow provides temperature regulation through the structure) for incubation in a climate controlled chamber .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Conway (US 1986501).

Regarding claim 10, Conway discloses the invention substantially as set forth above, but does not expressly disclose a refilling unit for filling and/or replenishing the one or more troughs of the hatcher with a source of food and/or water.
However, Examiner takes official notice that it is old and well known to use a refilling unit, such as a hose or spigot or by pouring food or water into the device manually. Therefore, it .

Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive. 

Regarding the drawings, the drawings must show every feature of the invention specified in the claims.  Applicant only discloses a side view of a container/trough, no further illustration has been provided and it does not convey the structure of the invention or the claimed subject matter. The features not shown in the drawings should be canceled from the claims.
In response to applicants argument that the prior art fails to teach each and every element of the claim, examiner respectfully disagrees.  Conway discloses openings (38, 39) that extend longitudinally along the sides (21, 22, 23, 24) of the basket (Fig. 1). Prior art Conway is also capable of being a size which is significantly larger than an average cross-sectional size of a head of the newly hatched birds but significantly smaller than an average cross-sectional size of the thorax of the newly hatched birds, and it is noted that those of ordinary skill in the art would appreciate that a modification such as a mere change in size of a component would be obvious.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Conway further discloses a hatcher basket/incubator that comprises an internal heating lamp within an enclosed structure having holes along the sidewalls for temperature regulation.  .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            
/MONICA L BARLOW/            Primary Examiner, Art Unit 3644